          Case 1:18-cv-11972-DJC Document 54 Filed 11/20/18 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS

                                                             C.A. No. 18-cv-11972

GEOFFREY PESCE,

                Plaintiff,

v.

KEVIN F. COPPINGER, in his official
capacity as Essex County Sheriff,
AARON EASTMAN, in his official
capacity as Superintendent of the Essex
County House of Corrections - Middleton,

                Defendants

         DEFENDANTS KEVIN F. COPPINGER AND AARON EASTMAN’S
      OPPOSITION TO MOTION OF MASSACHUSETTS MEDICAL SOCIETY’S
                FOR LEAVE TO FILE AMICI CURIAE BRIEF IN
                  SUPPORT OF PLAINTIFF’S MOTION FOR
                  TEMPORARY RESTRAINING ORDER AND
                       PRELIMINARY INJUNCTION

       Defendants hereby oppose the motion of the Massachusetts Medical Society to file an

amicus brief.

       Generally, amicus status is granted "only when there is an issue of general public interest,

the amicus provides supplemental assistance to existing counsel, or the amicus insures a

complete and plenary presentation of difficult issues so that the court may reach a proper

decision." Alliance, 297 F. Supp. 2d at 307 (internal punctuation and citation omitted). Against

amici participation is Judge Posner's admonition in Voices for Choices v. Ill. Bell Tel. Co., 339

F.3d 542, 544 (7th Cir. 2003):

                        The reasons for the policy [of denying or limiting amici
                status] are several: judges have heavy caseloads and therefore need
                to minimize extraneous reading; amicus briefs, often solicited by
                parties, may be used to make an end run around court-imposed
          Case 1:18-cv-11972-DJC Document 54 Filed 11/20/18 Page 2 of 3



               limitations on the length of parties' briefs; the time and other
               resources required for the preparation and study of, and response
               to, amicus briefs drive up the cost of litigation; and the filing of an
               amicus brief is often an attempt to inject interest group politics into
               the federal appeals process.

               Id. (citing Nat'l Org. for Women v. Scheidler, 223 F.3d 615, 616
               (7th Cir. 2000)).

        The instant motion was not filed until Monday, November 19, 2018 after the parties’ oral

argument on Plaintiff’s Motion for Injunctive Relief on November 5, 2018. After oral argument,

the matter was taken under advisement by the Court.

        The motion to file an amicus brief should be denied. Not only does the motion come

after oral argument, but there is no supplemental information provided by the movant with

respect to the issues presented before the Court at oral argument. The movant is simply adding

repetitive information offered and argued by the Plaintiff before the Court on November 5,

2018.

        WHEREFORE, the movant, Public Health Scholars’ motion asking leave to file the

Amicus brief should be denied.

                                                   Respectfully submitted,

                                                   DEFENDANTS,
                                                   By their attorney,

                                                   __/s/ Stephen C. Pfaff______________
                                                   Stephen C. Pfaff (BBO# 553057)
                                                   Louison, Costello, Condon & Pfaff, LLP
                                                   101 Summer Street, 4th Floor
                                                   Boston, MA 02110
                                                   (617) 439-0305
                                                   blouison@lccplaw.com
Date: November 20, 2018
         Case 1:18-cv-11972-DJC Document 54 Filed 11/20/18 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I certify that on this day I caused a true copy of the above document to be served upon
the attorney of record for all parties via CM/ECF

                             Robert Frederickson III (BBO 670111)
                                Michael Pickett (BBO 698618)
                                 GOODWIN PROCTER LLP
                                     100 Northern Avenue
                                 Boston, Massachusetts 02210
                                      Tel.: 617.570.1000
                                      Fax.: 617.523.1231
                               RFrederickson@goodwinlaw.com
                                 MPickett@goodwinlaw.com

                    Joel K. Goloskie (BBO# 675806)
              PANNONE LOPES DEVEREAUX &O’GARA LLC
                   One International Place, Suite 1400
                            Boston, MA 02110
                            Ph: 617.535.7724
                            Fax: 866.353.5020
                         jgoloskie@pldolaw.com




                                                     __/s/Stephen C. Pfaff______________
Date: November 20, 2018                                      Stephen C. Pfaff
